Exhibit Certification of Chief Financial Officer (1) Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the following certification is being made to accompany the Registrant’s Quarterly Report on Form 10-Q for the period ended January 26, 2008: In connection with the Quarterly Report of Del Global Technologies Corp. (the “Company”) on Form 10-Q for the period ended January 26, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Mark A.
